DETAILED ACTION
This action is response to application number 16/523,274, amendment and argument, dated on 04/12/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2,4,6-8,10,12,14-15,17,19-21, 23 and 25 pending.
Claims 3, 5, 9, 11, 13, 16, 18, 22, 24 and 26 cancelled. 
Claim 23 objection withdrawn by applicant amendment of the claim 23.
Response to Arguments
Applicant's arguments filed 04/12/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument regarding configuring a UE to transmit according two different FDMA technologies, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant in page 12 of remarks, regarding claims 2, 8, 10, 15, 21 and 23 argues that “Islam does not disclose, either expressly or inherently, reference signaling with a comb structure where there is data inside the comb structure”.
Islam in ¶69 discloses, “As illustrated in FIG. 2C, some of the REs carry demodulation reference signals (DM-RS) for channel estimation at the base station. The UE may additionally transmit sounding reference signals (SRS) in the last symbol of a subframe. The SRS may have a comb structure, and a UE may transmit SRS on one of the combs. The SRS may be used by a base station for channel quality estimation to enable frequency-dependent scheduling on the UL. FIG. 2D illustrates an example of various channels within an UL subframe of a frame”.
UE transmits the sounding reference signals (SRS) on one of the two combs according to ¶69 of Islam. The symbols of the other comb (in the last symbol of the frame) are not used for UE SRS transmission. The symbols in the last symbol of a subframe not used for UE SRS transmission (a comb) may be enabled to carry data (optionally) on the UL to base station in similar way that data transmitted on these symbols in the last symbol of a subframe as shown in Fig. 2D, without departing from the essence and scope of the Islam’s invention.
Applicant in page 14 of remarks regarding claims 1, 7, 14 and 20 argues that “A previous Advisory Action responded to similar arguments by asserting that “claims 1, 7, 14 and 20 do not require the simultaneous transmission on both FDMA technologies.” This is true but misses the point. The combination of Islam and Berardinelli fail to disclose or suggest a UE that is configured to transmit using two different FDMA technologies at all, much less at the same time”.
It is noted that claims 1, 7, 14 and 20 do not require the simultaneous transmission on both FDMA technologies. 
Islam in ¶67 discloses “FIG. 2A is a diagram 200 illustrating an example of a DL frame structure. FIG. 2B is a diagram 230 illustrating an example of channels within the DL frame structure. FIG. 2C is a diagram 250 illustrating an example of an UL frame structure. FIG. 2D is a diagram 280 illustrating an example of channels within the UL frame structure. Other wireless communication technologies may have a different frame structure and/or different channels. A frame (10 ms) may be divided into 10 equally sized subframes. Each subframe may include two consecutive time slots. A resource grid may be used to represent the two time slots, each time slot including one or more time concurrent resource blocks (RBs) (also referred to as physical RBs (PRBs)). The resource grid is divided into multiple resource elements (REs). For a normal cyclic prefix, an RB contains 12 consecutive subcarriers in the frequency domain and 7 consecutive symbols (for DL, OFDM symbols; for UL, SC-FDMA symbols) in the time domain, for a total of 84 REs. For an extended cyclic prefix, an RB contains 12 consecutive subcarriers in the frequency domain and 6 consecutive symbols in the time domain, for a total of 72 REs. The number of bits carried by each RE depends on the modulation scheme”.
Islam in ¶67 discloses the ability of a UE to use two different FDMA technologies in communicating with the base station (for DL, OFDM symbols; for UL, SC-FDMA symbols) and in the UL communication preferably uses a frequency division multiple access (FDMA) technology (SC-FDMA) for uplink transmission to the base station. 
Berardinelli in page 65 right column discloses UE uses a first frequency division multiple access (FDMA) technology (SC-FDMA) and/or a second frequency division multiple access technology for uplink transmission to the base station base on the different scenarios of the uplink and local area (“The cell spectral efficiency performance has been evaluated for a local area scenario, with low user mobility (3 km/h) and a PF metric for scheduling. Despite its higher transmitted power due to lower power backoff, SC-FDMA performs slightly worse than OFDMA for the case with a low number of frequency multiplexed users. In a partial loaded scenario, OFDMA always performs slightly better than SC-FDMA even for a high number of users”; page 71, right Col, 4th paragraph).
In other words, Berardinelli suggests configuring a UE to transmit uplink data using two different FDMA technologies and how the two different FDMA technologies performs in different scenarios of the uplink and local area. 
Applicant in page 15 of remarks in regard to claims 6, 12,19 and 25, transmitting a reference signaling indication and receiving a reference signaling indication argues that Park describes a UE indicates certain aspects of SRS transmission that the UE supports. This is a capability signaling. Park’s UE does not send any indication of which reference signaling structure it actually uses for transmitting signaling.
Park in ¶886-887 and table 12 and claim 12 describe transmitting a reference signaling indication indicating the reference signaling structure (UE transmitting an indication indicating the supported combs, enhanced periodic SRS and aperiodic SRS transmission information to base station;  “The method of claim 1, wherein the UE capability information includes at least one of information indicating the number of additional supported uplink pilot time slot (UpPTS) symbols related with transmission of the SRS and demodulation reference signal (DMRS) and information indicating the number of supported combs related with the SRS transmission, and wherein the combs indicates the number of subcarriers in a subcarrier interval in which the SRS is transmitted”; claim 12).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Claims 1-2, 4, 7-8,10, 14-15, 17, 20-21 and 23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,700,908 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claims 1, 14, U.S. Patent No. 10,700,908 B2, claim 1 discloses a terminal for a Radio Access Network, the terminal comprising:
radio circuitry (claim 1); and
control circuitry operatively coupled to the radio circuitry, wherein the radio circuitry and control circuitry are configured to transmit based on a first frequency division multiple access (FDMA) technology and to transmit based on a second FDMA, the second FDMA technology differing from the first FDMA technology, and wherein the radio circuitry and control circuitry are configured to transmit reference signaling having a comb structure for transmission based on either the first FDMA technology or the second FDMA technology (claim 1).

Regarding claims 2, 15, U.S. Patent No. 10,700,908 B2, claim 1 discloses a terminal for a Radio Access Network (claim 1), the terminal comprising:
radio circuitry (claim 1); and
control circuitry operatively coupled to the radio circuitry, wherein the radio circuitry and control circuitry are configured to transmit based on a first frequency division multiple access (FDMA) technology which is a multi-carrier FDMA technology, and wherein the radio circuitry and control circuitry are configured to transmit reference signaling having a comb structure for transmission based on the first FDMA technology (claim 1), and wherein the radio circuitry and control circuitry are configured to transmit data inside the comb structure (claim 1).

Regarding claim 4, U.S. Patent No. 10,700,908 B2, claim 3 discloses a terminal for a Radio Access Network, the terminal comprising:
radio circuitry (claim 1); and
control circuitry operatively coupled to the radio circuitry (claim 1),
wherein the radio circuitry and control circuitry are configured to transmit based on a first frequency division multiple access (FDMA) technology or based on a second FDMA or based on both the first and second FDMA technologies, the second FDMA technology differing from the first FDMA technology (claim 1), and wherein the radio circuitry and control circuitry are configured to transmit reference signaling having a comb structure based on a combination of comb structures (claim 3), when transmitting the reference signaling based on the first FDMA technology or the second FDMA technology or both the first and second FDMA technologies (claim 1), wherein the radio circuitry and control circuitry are configured to transmit data inside the comb structure when transmitting the reference signaling based on the first FDMA technology (claim 1).

Regarding claims 7, 20, U.S. Patent No. 10,700,908 B2, claim 9 discloses a network node for a Radio Access Network (claim 9), the network node comprising:
radio circuitry (claim 9); and
control circuitry operatively coupled to the radio circuitry, wherein the radio circuitry and control circuitry are configured to receive signals on a first frequency division multiple access (FDMA) technology and to receive signals based on a
second FDMA, the second FDMA technology differing from the first FDMA technology (claim 9), and wherein the radio circuitry and control circuitry are configured to demodulate received signaling or decode received signaling or both demodulate and decode received signaling based on a reference signaling structure being a comb structure for reception based on either of the first FDMA technology or the second FDMA technology (claim 9).

Regarding claims 8, 21, U.S. Patent No. 10,700,908 B2, claim 9 discloses a network node for a Radio Access Network (claim 9), the network node comprising:
radio circuitry (claim 9); and
control circuitry operatively coupled to the radio circuitry, wherein the radio circuitry and control circuitry are configured to receive signals based on a first frequency division multiple access (FDMA) technology which is a multi-carrier FDMA technology, and wherein the radio circuitry (claim 9) and control circuitry are configured to demodulate received signaling or decode received signaling or both demodulate and decode received signaling based on a reference signaling structure that is a comb structure (claim 9), the reference signaling structure comprising data inside the comb structure for reception based on the first FDMA technology (claim 9).

Regarding claims 10, 23, U.S. Patent No. 10,700,908 B2, claim 11 discloses a network node for a Radio Access Network (claim 9), the network node comprising:
radio circuitry (claim 9); and
control circuitry operatively coupled to the radio circuitry, wherein the radio circuitry and control circuitry are configured to receive signals based on a first frequency division multiple access (FDMA) technology or based on a second FDMA technology (claim 9), and wherein the radio circuitry and control circuitry are configured to demodulate received signaling or decode received signaling or both demodulate and decode received signaling based on a reference signaling structure being a comb structure based on a combination of comb structures for reception based on the first FDMA or the second FDMA technology or both the first and second FDMA technologies (claim 11), the second FDMA technology differing from the first FDMA technology (claim 9), wherein the radio circuitry and control circuitry are further configured to demodulate received signaling or decode received signaling or both demodulate and decode received signaling based on a reference signaling structure comprising data inside the comb structure for reception based on the first FDMA technology (claim 9).

Claim 17 rejected on the similar ground of rejection as presented above and in respect to claim 9 and claim 1 of U.S. Patent No. 10,700,908 B2.

Claims 6, 12, 19 and 25 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and claim 9 of U.S. Patent No. 10,700,908 B2 in view of Park et al. (US 2018/0123654 A1).

Claims 6, 19, Islam discloses a terminal (claim 1) for a Radio Access Network (claim 1), the terminal comprising:
radio circuitry (claim 1); and
control circuitry (claim 1) operatively coupled to the radio circuitry, wherein the radio circuitry, and control circuitry are configured to transmit based on a first frequency division multiple access (FDMA) technology or based on a second FDMA technology or based on both the first and second FDMA technologies (claim 1), the second FDMA technology differing from the first FDMA technology (claim 1), and wherein the radio circuitry and control circuitry are configured to transmit a reference signaling indication indicating the reference signaling structure used for transmission of signaling based on the first FDMA technology or the second FDMA technology or both the first and second FDMA technologies (claim 1).
Claim 1 of U.S. Patent No. 10,700,908 B2 does not explicitly disclose, “transmit a reference signaling indication indicating the reference signaling structure”.
Park in the same filed of endeavor, indication of reference signaling structure (¶22) discloses to transmit a reference signaling indication indicating the reference signaling structure (“Further, the UE may transmit the number of additional supported UpPTS symbols, the number of supported combs, and information indicating whether an Rel-13 DMRS table is supported to the base station through the capability signaling. Further, the UE may transmit a capability signaling including information indicating whether to support (alternatively, implement) only enhanced periodic SRS transmission, or whether to support (alternatively, implement) only enhanced aperiodic SRS transmission, or whether to support both the enhanced periodic SRS transmission and the enhanced aperiodic SRS transmission in association with an RRC configuration message for enhanced periodic SRS/aperiodic SRS transmission to the base station as shown in Table 12 below”; ¶886-¶887; table 12; claim 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention was made to transmit a reference signaling indication indicating the reference signaling structure as taught by Park to modify U.S. Patent No. 10,700,908 B2 claim 1 in order to indicate the number of supported combs related with the SRS transmission (reference signaling structure) (¶22).

Claims 12, and 25 rejected on the similar ground of rejection as presented above and in respect to claim 9 of U.S. Patent No. 10,700,908 B2 in view of Park et al. (US 2018/0123654 A1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 2, 8, 15 and 21 are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Islam et al. (US. 2017/0353257 A1, provisional 62/344,381, filed on Jun. 1, 2016).

Claims 2, 15, Islam discloses a terminal (UE; Fig. 3, el. 350; ¶70) for a Radio Access Network (NR; ¶4; access network; Fig. 1; Fig. 3), the terminal comprising:
radio circuitry (Fig. 3, els. 354, 352); and
control circuitry (Fig. 3, el. 368) operatively coupled to the radio circuitry (Fig. 3, els. 354, 352), wherein the radio circuitry (Fig. 3, els. 354, 352) and control circuitry (Fig. 3, el. 368) are configured to transmit based on a first frequency division multiple access (FDMA) technology which is a multi-carrier FDMA technology (Figs. 2A-2D; “FIG. 2A is a diagram 200 illustrating an example of a DL frame structure. FIG. 2B is a diagram 230 illustrating an example of channels within the DL frame structure. FIG. 2C is a diagram 250 illustrating an example of an UL frame structure. FIG. 2D is a diagram 280 illustrating an example of channels within the UL frame structure. Other wireless communication technologies may have a different frame structure and/or different channels. A frame (10 ms) may be divided into 10 equally sized subframes. Each subframe may include two consecutive time slots. A resource grid may be used to represent the two time slots, each time slot including one or more time concurrent resource blocks (RBs) (also referred to as physical RBs (PRBs)). The resource grid is divided into multiple resource elements (REs). For a normal cyclic prefix, an RB contains 12 consecutive subcarriers in the frequency domain and 7 consecutive symbols (for DL, OFDM symbols; for UL, SC-FDMA symbols) in the time domain, for a total of 84 REs. For an extended cyclic prefix, an RB contains 12 consecutive subcarriers in the frequency domain and 6 consecutive symbols in the time domain, for a total of 72 REs. The number of bits carried by each RE depends on the modulation scheme”; ¶67), and wherein the radio circuitry (Fig. 3, els. 354, 352) and control circuitry (Fig. 3, el. 368) are configured to transmit reference signaling having a comb structure for transmission based on the first FDMA technology (“SRS signaling transmission by UE on the UL using two combs structures; Fig. 2C; “As illustrated in FIG. 2C, some of the REs carry demodulation reference signals (DM-RS) for channel estimation at the base station. The UE may additionally transmit sounding reference signals (SRS) in the last symbol of a subframe. The SRS may have a comb structure, and a UE may transmit SRS on one of the combs. The SRS may be used by a base station for channel quality estimation to enable frequency-dependent scheduling on the UL”; ¶69), wherein the radio circuitry (Fig. 3, els. 354, 352) and control circuitry (Fig. 3, el. 368) are configured to transmit data inside the comb structure (UL data transmission by UE in the empty space and subcarriers of the comb 0 or comb 1 according to Fig. 2C in the last symbol of a subframe similar to Fig. 2D; “As illustrated in FIG. 2C, some of the REs carry demodulation reference signals (DM-RS) for channel estimation at the base station. The UE may additionally transmit sounding reference signals (SRS) in the last symbol of a subframe. The SRS may have a comb structure, and a UE may transmit SRS on one of the combs. The SRS may be used by a base station for channel quality estimation to enable frequency-dependent scheduling on the UL”; ¶69).

Claims 8, 21, Islam discloses a network node (base station; Fig. 3, el. 310; ¶70) for a Radio Access Network (NR; ¶4), the network node comprising:
radio circuitry (Fig. 3, els. 318, 320); and
control circuitry (Fig. 3, el. 370; ¶71) operatively coupled to the radio circuitry (Fig. 3, els. 318, 320), wherein the radio circuitry (Fig. 3, els. 318, 320) and control circuitry (Fig. 3, el. 370; ¶71) are configured to receive signals based on a first frequency division multiple access (FDMA) technology which is a multi-carrier FDMA technology (receiving uplink transmission according to Figs. 2A-2D; “FIG. 2A is a diagram 200 illustrating an example of a DL frame structure. FIG. 2B is a diagram 230 illustrating an example of channels within the DL frame structure. FIG. 2C is a diagram 250 illustrating an example of an UL frame structure. FIG. 2D is a diagram 280 illustrating an example of channels within the UL frame structure. Other wireless communication technologies may have a different frame structure and/or different channels. A frame (10 ms) may be divided into 10 equally sized subframes. Each subframe may include two consecutive time slots. A resource grid may be used to represent the two time slots, each time slot including one or more time concurrent resource blocks (RBs) (also referred to as physical RBs (PRBs)). The resource grid is divided into multiple resource elements (REs). For a normal cyclic prefix, an RB contains 12 consecutive subcarriers in the frequency domain and 7 consecutive symbols (for DL, OFDM symbols; for UL, SC-FDMA symbols) in the time domain, for a total of 84 REs. For an extended cyclic prefix, an RB contains 12 consecutive subcarriers in the frequency domain and 6 consecutive symbols in the time domain, for a total of 72 REs. The number of bits carried by each RE depends on the modulation scheme”; ¶67), and wherein the radio circuitry (Fig. 3, els. 318, 320) and control circuitry (Fig. 3, el. 370; ¶71) are configured to demodulate received signaling or decode received signaling or both demodulate and decode received signaling, based on a reference signaling structure that is a comb structure (demodulating and decoding the received SRS signaling transmission by UE on the UL using two combs structures; Fig. 2C; “As illustrated in FIG. 2C, some of the REs carry demodulation reference signals (DM-RS) for channel estimation at the base station. The UE may additionally transmit sounding reference signals (SRS) in the last symbol of a subframe. The SRS may have a comb structure, and a UE may transmit SRS on one of the combs. The SRS may be used by a base station for channel quality estimation to enable frequency-dependent scheduling on the UL”; ¶69), the reference signaling structure comprising data inside the comb structure for reception based on the first FDMA technology (UL data transmission by UE in the empty space and subcarriers of the comb0 or comb 1 according to Fig. 2C in the last symbol of a subframe similar to Fig. 2D; “As illustrated in FIG. 2C, some of the REs carry demodulation reference signals (DM-RS) for channel estimation at the base station. The UE may additionally transmit sounding reference signals (SRS) in the last symbol of a subframe. The SRS may have a comb structure, and a UE may transmit SRS on one of the combs. The SRS may be used by a base station for channel quality estimation to enable frequency-dependent scheduling on the UL”; ¶69).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4,  7, 10, 14, 17, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US. 2017/0353257 A1, provisional 62/344,381, filed on Jun. 1, 2016) in view of Berardinelli et al. (1536-1284/08, IEEE 2008).

Claims 1, 14, Islam discloses a terminal (UE; Fig. 3, el. 350; ¶70) for a Radio Access Network (NR; ¶4; access network; Fig. 1; Fig. 3), the terminal comprising:
radio circuitry (Fig. 3, els. 354, 352); and
control circuitry (Fig. 3, el. 368) operatively coupled to the radio circuitry (Fig. 3, els. 354, 352), wherein the radio circuitry (Fig. 3, els. 354, 352) and control circuitry (Fig. 3, el. 368) are configured to transmit based on a first frequency division multiple access (FDMA) technology (Figs. 2A-2D; “FIG. 2A is a diagram 200 illustrating an example of a DL frame structure. FIG. 2B is a diagram 230 illustrating an example of channels within the DL frame structure. FIG. 2C is a diagram 250 illustrating an example of an UL frame structure. FIG. 2D is a diagram 280 illustrating an example of channels within the UL frame structure. Other wireless communication technologies may have a different frame structure and/or different channels. A frame (10 ms) may be divided into 10 equally sized subframes. Each subframe may include two consecutive time slots. A resource grid may be used to represent the two time slots, each time slot including one or more time concurrent resource blocks (RBs) (also referred to as physical RBs (PRBs)). The resource grid is divided into multiple resource elements (REs). For a normal cyclic prefix, an RB contains 12 consecutive subcarriers in the frequency domain and 7 consecutive symbols (for DL, OFDM symbols; for UL, SC-FDMA symbols) in the time domain, for a total of 84 REs. For an extended cyclic prefix, an RB contains 12 consecutive subcarriers in the frequency domain and 6 consecutive symbols in the time domain, for a total of 72 REs. The number of bits carried by each RE depends on the modulation scheme”; ¶67) and to transmit based on a second FDMA (¶67), and wherein the radio circuitry (Fig. 3, els. 354, 352) and control circuitry (Fig. 3, el. 368) are configured to transmit reference signaling having a comb structure for transmission based on either the first FDMA technology or the second FDMA technology (Figs. 2C and 2D; “SRS signaling transmission by UE on the UL using two combs structures; Fig. 2C; “As illustrated in FIG. 2C, some of the REs carry demodulation reference signals (DM-RS) for channel estimation at the base station. The UE may additionally transmit sounding reference signals (SRS) in the last symbol of a subframe. The SRS may have a comb structure, and a UE may transmit SRS on one of the combs. The SRS may be used by a base station for channel quality estimation to enable frequency-dependent scheduling on the UL”; ¶69).
Islam does not explicitly disclose using OFDMA on uplink (to transmit based on a second FDMA (different from a first frequency division multiple access technology)). 
Berardinelli, in the same field of endeavor, communicating according different OFDMA and/or SC-FDMA technologies in the uplink discloses using either of the different OFDMA or SC-FDMA technologies in the uplink according to number of users in order to increase target performance metric and multi-user diversity gain (abstract),  Furthermore Berardinelli in page 65 right Col discloses that “SC-FDMA is a multiple access scheme based on the single-carrier frequency-division multiplexing (SC-FDM) modulation technique, sometimes also referred to as discrete Fourier transform (DFT)-spread OFDM. Its main principle is the same as for OFDM; thus, the same benefits in terms of multipath mitigation and low-complexity equalization are achievable [5]”; 
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention was made to use different OFDMA and/or SC-FDMA technologies in the uplink as taught by Berardinelli to modify Islam in order to increase target performance metric and multi-user diversity gain (abstract).

Claim 4, 17, Islam discloses a terminal (UE; Fig. 3, el. 350; ¶70) for a Radio Access Network (NR; ¶4; access network; Fig. 1; Fig. 3), the terminal comprising:
radio circuitry (Fig. 3, els. 354, 352); and
control circuitry (Fig. 3, el. 368) operatively coupled to the radio circuitry (Fig. 3, els. 354, 352),
wherein the radio circuitry (Fig. 3, els. 354, 352) and control circuitry (Fig. 3, el. 368) are configured to transmit based on a first frequency division multiple access (FDMA) technology or based on a second FDMA or based on both the first and second FDMA technologies (Figs. 2A-2D; “FIG. 2A is a diagram 200 illustrating an example of a DL frame structure. FIG. 2B is a diagram 230 illustrating an example of channels within the DL frame structure. FIG. 2C is a diagram 250 illustrating an example of an UL frame structure. FIG. 2D is a diagram 280 illustrating an example of channels within the UL frame structure. Other wireless communication technologies may have a different frame structure and/or different channels. A frame (10 ms) may be divided into 10 equally sized subframes. Each subframe may include two consecutive time slots. A resource grid may be used to represent the two time slots, each time slot including one or more time concurrent resource blocks (RBs) (also referred to as physical RBs (PRBs)). The resource grid is divided into multiple resource elements (REs). For a normal cyclic prefix, an RB contains 12 consecutive subcarriers in the frequency domain and 7 consecutive symbols (for DL, OFDM symbols; for UL, SC-FDMA symbols) in the time domain, for a total of 84 REs. For an extended cyclic prefix, an RB contains 12 consecutive subcarriers in the frequency domain and 6 consecutive symbols in the time domain, for a total of 72 REs. The number of bits carried by each RE depends on the modulation scheme”; ¶67), and wherein the radio circuitry (Fig. 3, els. 354, 352) and control circuitry (Fig. 3, el. 368) are configured to transmit reference signaling having a comb structure based on a combination of comb structures, when transmitting the reference signaling based on the first FDMA technology or the second FDMA technology or both the first and second FDMA technologies (comb0 and comb1 structures; Fig. 2C; “As illustrated in FIG. 2C, some of the REs carry demodulation reference signals (DM-RS) for channel estimation at the base station. The UE may additionally transmit sounding reference signals (SRS) in the last symbol of a subframe. The SRS may have a comb structure, and a UE may transmit SRS on one of the combs. The SRS may be used by a base station for channel quality estimation to enable frequency-dependent scheduling on the UL”; ¶69), wherein the radio circuitry (Fig. 3, els. 354, 352) and control circuitry (Fig. 3, el. 368) are configured to transmit data inside the comb structure when transmitting the reference signaling based on the first FDMA technology (UL data transmission by UE in the empty space and subcarriers of the comb0 or comb 1 according to Fig. 2C; “As illustrated in FIG. 2C, some of the REs carry demodulation reference signals (DM-RS) for channel estimation at the base station. The UE may additionally transmit sounding reference signals (SRS) in the last symbol of a subframe. The SRS may have a comb structure, and a UE may transmit SRS on one of the combs. The SRS may be used by a base station for channel quality estimation to enable frequency-dependent scheduling on the UL”; ¶69).
Islam does not explicitly disclose terminal configured to transmit uplink based on a second FDMA technology (OFDMA on uplink), different from a first frequency division multiple access FDMA technology (SC-FDMA). 
Berardinelli, in the same field of endeavor, communicating according different OFDMA and/or SC-FDMA technologies in the uplink discloses the terminal configured to transmit uplink based on the different OFDMA and/or SC-FDMA technologies in the uplink according to number of users in order to increase target performance metric and multi-user diversity gain (abstract),  Furthermore Berardinelli in page 65 right Col discloses that “SC-FDMA is a multiple access scheme based on the single-carrier frequency-division multiplexing (SC-FDM) modulation technique, sometimes also referred to as discrete Fourier transform (DFT)-spread OFDM. Its main principle is the same as for OFDM; thus, the same benefits in terms of multipath mitigation and low-complexity equalization are achievable [5]”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention was made to configure a terminal to transmit uplink based on different OFDMA and/or SC-FDMA technologies as taught by Berardinelli to modify Islam in order to increase target performance metric and multi-user diversity gain (abstract).

Claims 7, 20, Islam discloses a network node (base station; Fig. 3, el. 310; ¶70) for a Radio Access Network (NR; ¶4), the network node comprising:
radio circuitry (Fig. 3, els. 318, 320); and
control circuitry (Fig. 3, el. 370; ¶71) operatively coupled to the radio circuitry (Fig. 3, els. 318, 320), wherein the radio circuitry (Fig. 3, els. 318, 320) and control circuitry are configured to receive signals on a first frequency division multiple access (FDMA) technology (receiving uplink transmission according to Figs. 2A-2D; “FIG. 2A is a diagram 200 illustrating an example of a DL frame structure. FIG. 2B is a diagram 230 illustrating an example of channels within the DL frame structure. FIG. 2C is a diagram 250 illustrating an example of an UL frame structure. FIG. 2D is a diagram 280 illustrating an example of channels within the UL frame structure. Other wireless communication technologies may have a different frame structure and/or different channels. A frame (10 ms) may be divided into 10 equally sized subframes. Each subframe may include two consecutive time slots. A resource grid may be used to represent the two time slots, each time slot including one or more time concurrent resource blocks (RBs) (also referred to as physical RBs (PRBs)). The resource grid is divided into multiple resource elements (REs). For a normal cyclic prefix, an RB contains 12 consecutive subcarriers in the frequency domain and 7 consecutive symbols (for DL, OFDM symbols; for UL, SC-FDMA symbols) in the time domain, for a total of 84 REs. For an extended cyclic prefix, an RB contains 12 consecutive subcarriers in the frequency domain and 6 consecutive symbols in the time domain, for a total of 72 REs. The number of bits carried by each RE depends on the modulation scheme”; ¶67) and to receive signals based on a second FDMA (¶67), and wherein the radio circuitry (Fig. 3, els. 318, 320) and control circuitry are configured to demodulate received signaling or decode received signaling or both demodulate and decode received signaling based on a reference signaling structure being a comb structure for reception based on either of the first FDMA technology or the second FDMA technology (demodulating and decoding the received SRS signaling transmission by UE on the UL using two combs structures; Fig. 2C; “As illustrated in FIG. 2C, some of the REs carry demodulation reference signals (DM-RS) for channel estimation at the base station. The UE may additionally transmit sounding reference signals (SRS) in the last symbol of a subframe. The SRS may have a comb structure, and a UE may transmit SRS on one of the combs. The SRS may be used by a base station for channel quality estimation to enable frequency-dependent scheduling on the UL”; ¶69).
Islam does not explicitly disclose using OFDMA on uplink (to receive signals based on a second FDMA (different from a first frequency division multiple access technology)). 
Berardinelli, in the same field of endeavor, communicating according to different OFDMA and/or SC-FDMA technologies in the uplink by UE discloses using either of the different OFDMA or SC-FDMA technologies in the reception of UE uplink according to number of users in order to increase target performance metric and multi-user diversity gain (abstract),  Furthermore Berardinelli in page 65 right Col discloses that “SC-FDMA is a multiple access scheme based on the single-carrier frequency-division multiplexing (SC-FDM) modulation technique, sometimes also referred to as discrete Fourier transform (DFT)-spread OFDM. Its main principle is the same as for OFDM; thus, the same benefits in terms of multipath mitigation and low-complexity equalization are achievable [5]”; 
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention was made to use different OFDMA and/or SC-FDMA technologies in the reception of the UE uplink as taught by Berardinelli to modify Islam in order to increase target performance metric and multi-user diversity gain (abstract).

Claims 10, 23, Islam discloses a network node (base station; Fig. 3, el. 310; ¶70) for a Radio Access Network (NR; ¶4), the network node comprising:
radio circuitry (Fig. 3, els. 318, 320); and
control circuitry (Fig. 3, el. 370; ¶71) operatively coupled to the radio circuitry (Fig. 3, els. 318, 320), wherein the radio circuitry (Fig. 3, els. 318, 320) and control circuitry (Fig. 3, el. 370; ¶71) are configured to receive signals based on a first frequency division multiple access (FDMA) technology or based on a second FDMA (receiving uplink transmission according to Figs. 2A-2D; “FIG. 2A is a diagram 200 illustrating an example of a DL frame structure. FIG. 2B is a diagram 230 illustrating an example of channels within the DL frame structure. FIG. 2C is a diagram 250 illustrating an example of an UL frame structure. FIG. 2D is a diagram 280 illustrating an example of channels within the UL frame structure. Other wireless communication technologies may have a different frame structure and/or different channels. A frame (10 ms) may be divided into 10 equally sized subframes. Each subframe may include two consecutive time slots. A resource grid may be used to represent the two time slots, each time slot including one or more time concurrent resource blocks (RBs) (also referred to as physical RBs (PRBs)). The resource grid is divided into multiple resource elements (REs). For a normal cyclic prefix, an RB contains 12 consecutive subcarriers in the frequency domain and 7 consecutive symbols (for DL, OFDM symbols; for UL, SC-FDMA symbols) in the time domain, for a total of 84 REs. For an extended cyclic prefix, an RB contains 12 consecutive subcarriers in the frequency domain and 6 consecutive symbols in the time domain, for a total of 72 REs. The number of bits carried by each RE depends on the modulation scheme”; ¶67), and wherein the radio circuitry (Fig. 3, els. 318, 320) and control circuitry (Fig. 3, el. 370; ¶71) are configured to demodulate received signaling or decode received signaling or both demodulate and decode received signaling based on a reference signaling structure being a comb structure based on a combination of comb structures for reception based on the first FDMA or the second FDMA technology or both the first and second FDMA technologies (demodulating and decoding the received comb0 and comb1 structures; Fig. 2C; “As illustrated in FIG. 2C, some of the REs carry demodulation reference signals (DM-RS) for channel estimation at the base station. The UE may additionally transmit sounding reference signals (SRS) in the last symbol of a subframe. The SRS may have a comb structure, and a UE may transmit SRS on one of the combs. The SRS may be used by a base station for channel quality estimation to enable frequency-dependent scheduling on the UL”; ¶69), wherein the radio circuitry (Fig. 3, els. 318, 320) and control circuitry (Fig. 3, el. 370; ¶71) are further configured to demodulate received signaling or decode received signaling or both demodulate and decode received signaling based on a reference signaling structure comprising data inside the comb structure for reception based on the first FDMA technology (demodulating and decoding the received comb0 and comb 1 having empty space subcarriers for data transmission, when either of the comb0 or comb1 is selected for SRS transmission by UE for UL and transmitting data on the empty space subcarriers in the last symbol of a subframe similar to Fig. 2D; Fig. 2C; “As illustrated in FIG. 2C, some of the REs carry demodulation reference signals (DM-RS) for channel estimation at the base station. The UE may additionally transmit sounding reference signals (SRS) in the last symbol of a subframe. The SRS may have a comb structure, and a UE may transmit SRS on one of the combs. The SRS may be used by a base station for channel quality estimation to enable frequency-dependent scheduling on the UL”; ¶69).
Islam does not explicitly disclose the network node configured to receive uplink based on a second FDMA technology (receiving uplink on the OFDMA technology), different from a first frequency division multiple access FDMA technology (SC-FDMA). 
Berardinelli, in the same field of endeavor, communicating according to different OFDMA and/or SC-FDMA technologies in the uplink by UE discloses the network node configured to receive UE uplink based on OFDMA or SC-FDMA according to number of users in order to increase target performance metric and multi-user diversity gain (abstract),  Furthermore Berardinelli in page 65 right Col discloses that “SC-FDMA is a multiple access scheme based on the single-carrier frequency-division multiplexing (SC-FDM) modulation technique, sometimes also referred to as discrete Fourier transform (DFT)-spread OFDM. Its main principle is the same as for OFDM; thus, the same benefits in terms of multipath mitigation and low-complexity equalization are achievable [5]”; 
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention was made to configure a network node to receive uplink based on different OFDMA and/or SC-FDMA technologies as taught by Berardinelli to modify Islam in order to increase target performance metric and multi-user diversity gain (abstract).

Claims 6, 12, 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US. 2017/0353257 A1, provisional 62/344,381, filed on Jun. 1, 2016) in view of Berardinelli et al. (1536-1284/08, IEEE 2008) and Park et al. (US 2018/0123654 A1).

Claims 6, 19, Islam discloses a terminal (UE; Fig. 3, el. 350; ¶70) for a Radio Access Network (NR; ¶4; access network; Fig. 1; Fig. 3), the terminal comprising:
radio circuitry (Fig. 3, els. 354, 352); and
control circuitry (Fig. 3, el. 368) operatively coupled to the radio circuitry (Fig. 3, els. 354, 352), wherein the radio circuitry (Fig. 3, els. 354, 352) and control circuitry (Fig. 3, el. 368) are configured to transmit based on a first frequency division multiple access (FDMA) technology or based on a second FDMA technology or based on both the first and second FDMA technologies (Figs. 2A-2D; “FIG. 2A is a diagram 200 illustrating an example of a DL frame structure. FIG. 2B is a diagram 230 illustrating an example of channels within the DL frame structure. FIG. 2C is a diagram 250 illustrating an example of an UL frame structure. FIG. 2D is a diagram 280 illustrating an example of channels within the UL frame structure. Other wireless communication technologies may have a different frame structure and/or different channels. A frame (10 ms) may be divided into 10 equally sized subframes. Each subframe may include two consecutive time slots. A resource grid may be used to represent the two time slots, each time slot including one or more time concurrent resource blocks (RBs) (also referred to as physical RBs (PRBs)). The resource grid is divided into multiple resource elements (REs). For a normal cyclic prefix, an RB contains 12 consecutive subcarriers in the frequency domain and 7 consecutive symbols (for DL, OFDM symbols; for UL, SC-FDMA symbols) in the time domain, for a total of 84 REs. For an extended cyclic prefix, an RB contains 12 consecutive subcarriers in the frequency domain and 6 consecutive symbols in the time domain, for a total of 72 REs. The number of bits carried by each RE depends on the modulation scheme”; ¶67), and wherein the radio circuitry (Fig. 3, els. 354, 352) and control circuitry (Fig. 3, el. 368) are configured to transmit a reference signaling indication indicating the reference signaling structure used for transmission of signaling based on the first FDMA technology or the second FDMA technology or both the first and second FDMA technologies (communicating the comb structure used by UE from the comb0 and comb1 structures used for SRS uplink transmission; Fig. 2C; “As illustrated in FIG. 2C, some of the REs carry demodulation reference signals (DM-RS) for channel estimation at the base station. The UE may additionally transmit sounding reference signals (SRS) in the last symbol of a subframe. The SRS may have a comb structure, and a UE may transmit SRS on one of the combs. The SRS may be used by a base station for channel quality estimation to enable frequency-dependent scheduling on the UL”; ¶69),
Islam does not explicitly disclose the terminal configured to transmit based on a second FDMA technology (transmitting uplink on the OFDMA technology), different from a first frequency division multiple access FDMA technology (SC-FDMA). 
Berardinelli, in the same field of endeavor, terminal communicating according to different OFDMA and/or SC-FDMA technologies discloses the terminal configured to transmit according to different OFDMA and/or SC-FDMA technologies based on the number of users in order to increase target performance metric and multi-user diversity gain (abstract),  Furthermore Berardinelli in page 65 right Col discloses that “SC-FDMA is a multiple access scheme based on the single-carrier frequency-division multiplexing (SC-FDM) modulation technique, sometimes also referred to as discrete Fourier transform (DFT)-spread OFDM. Its main principle is the same as for OFDM; thus, the same benefits in terms of multipath mitigation and low-complexity equalization are achievable [5]”; 
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention was made to configure a terminal to communicate according to different OFDMA and/or SC-FDMA technologies as taught by Berardinelli to modify Islam in order to increase target performance metric and multi-user diversity gain (abstract).
Islam in view of Berardinelli does not explicitly disclose, “transmit a reference signaling indication indicating the reference signaling structure”.
Park in the same filed of endeavor, indication of reference signaling structure (¶22) discloses to transmit a reference signaling indication indicating the reference signaling structure (“Further, the UE may transmit the number of additional supported UpPTS symbols, the number of supported combs, and information indicating whether an Rel-13 DMRS table is supported to the base station through the capability signaling. Further, the UE may transmit a capability signaling including information indicating whether to support (alternatively, implement) only enhanced periodic SRS transmission, or whether to support (alternatively, implement) only enhanced aperiodic SRS transmission, or whether to support both the enhanced periodic SRS transmission and the enhanced aperiodic SRS transmission in association with an RRC configuration message for enhanced periodic SRS/aperiodic SRS transmission to the base station as shown in Table 12 below”; ¶886-¶887; table 12; claim 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention was made to transmit a reference signaling indication indicating the reference signaling structure as taught by Park to modify Islam in view of Berardinelli in order to indicate the number of supported combs related with the SRS transmission (reference signaling structure) (¶22).

Claims 12, 25, Islam discloses a network node (base station; Fig. 3, el. 310; ¶70) for a Radio Access Network (NR; ¶4), the network node comprising:
radio circuitry (Fig. 3, els. 318, 320); and
control circuitry (Fig. 3, el. 370; ¶71) operatively coupled to the radio circuitry (Fig. 3, els. 318, 320), wherein the radio circuitry (Fig. 3, els. 318, 320) and control circuitry (Fig. 3, el. 370; ¶71) are configured to receive signals based on a first frequency division multiple access (FDMA) technology (receiving uplink transmission according to Figs. 2A-2D; “FIG. 2A is a diagram 200 illustrating an example of a DL frame structure. FIG. 2B is a diagram 230 illustrating an example of channels within the DL frame structure. FIG. 2C is a diagram 250 illustrating an example of an UL frame structure. FIG. 2D is a diagram 280 illustrating an example of channels within the UL frame structure. Other wireless communication technologies may have a different frame structure and/or different channels. A frame (10 ms) may be divided into 10 equally sized subframes. Each subframe may include two consecutive time slots. A resource grid may be used to represent the two time slots, each time slot including one or more time concurrent resource blocks (RBs) (also referred to as physical RBs (PRBs)). The resource grid is divided into multiple resource elements (REs). For a normal cyclic prefix, an RB contains 12 consecutive subcarriers in the frequency domain and 7 consecutive symbols (for DL, OFDM symbols; for UL, SC-FDMA symbols) in the time domain, for a total of 84 REs. For an extended cyclic prefix, an RB contains 12 consecutive subcarriers in the frequency domain and 6 consecutive symbols in the time domain, for a total of 72 REs. The number of bits carried by each RE depends on the modulation scheme”; ¶67) and to receive signals based on a second FDMA (¶67), and wherein the radio circuitry (Fig. 3, els. 318, 320) and control circuitry (Fig. 3, el. 370; ¶71) are configured to demodulate received signaling or decode received signaling or both demodulate and decode received signaling based on a received reference signaling indication indicating the reference signaling structure used for the received signaling (demodulating and decoding by the base station in determining the comb structure used by UE for uplink transmission according Figs. 2C and 2D and the comb0 and comb1 structures used for SRS uplink transmission; Fig. 2C; “As illustrated in FIG. 2C, some of the REs carry demodulation reference signals (DM-RS) for channel estimation at the base station. The UE may additionally transmit sounding reference signals (SRS) in the last symbol of a subframe. The SRS may have a comb structure, and a UE may transmit SRS on one of the combs. The SRS may be used by a base station for channel quality estimation to enable frequency-dependent scheduling on the UL”; ¶69).
Islam does not explicitly disclose using OFDMA on uplink (to transmit based on a second FDMA (different from a first frequency division multiple access technology)). 
Berardinelli, in the same field of endeavor, using OFDMA or SC-FDMA in the uplink discloses using either of the different OFDMA and/or SC-FDMA technologies in reception of the UE uplink according to number of users in order to increase target performance metric and multi-user diversity gain (abstract),  Furthermore Berardinelli in page 65 right Col discloses that “SC-FDMA is a multiple access scheme based on the single-carrier frequency-division multiplexing (SC-FDM) modulation technique, sometimes also referred to as discrete Fourier transform (DFT)-spread OFDM. Its main principle is the same as for OFDM; thus, the same benefits in terms of multipath mitigation and low-complexity equalization are achievable [5]”; 
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention was made to use different OFDMA and/or SC-FDMA technologies in the uplink as taught by Berardinelli to modify Islam in order to increase target performance metric and multi-user diversity gain (abstract).
Islam in view of Berardinelli does not explicitly disclose, “received signaling based on a received reference signaling indication indicating the reference signaling structure”.
Park in the same filed of endeavor, indication of reference signaling structure (¶22) discloses received signaling based on a received reference signaling indication indicating the reference signaling structure (“Further, the UE may transmit the number of additional supported UpPTS symbols, the number of supported combs, and information indicating whether an Rel-13 DMRS table is supported to the base station through the capability signaling. Further, the UE may transmit a capability signaling including information indicating whether to support (alternatively, implement) only enhanced periodic SRS transmission, or whether to support (alternatively, implement) only enhanced aperiodic SRS transmission, or whether to support both the enhanced periodic SRS transmission and the enhanced aperiodic SRS transmission in association with an RRC configuration message for enhanced periodic SRS/aperiodic SRS transmission to the base station as shown in Table 12 below”; ¶886-¶887; table 12; claim 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention was made to receive signaling based on a received reference signaling indication indicating the reference signaling structure as taught by Park to modify Islam in view of Berardinelli in order to indicate the number of supported combs related with the SRS transmission (reference signaling structure) (¶22).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        7/16/2022